      Case 2:20-cv-02354-TLN-DB Document 11 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SEHYON KIM,                                      No. 2:20-cv-02354-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER
14    CAPITAL ONE NATIONAL
      ASSOCIATION,
15

16                       Defendant.
17

18          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On February 9, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and Plaintiff has not filed any objections to

24   the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ///

28   ///

                                                       1
     Case 2:20-cv-02354-TLN-DB Document 11 Filed 03/26/21 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The findings and recommendations filed February 9, 2021 (ECF No. 10) are

 3   ADOPTED IN FULL;

 4        2. Plaintiff’s Complaint (ECF No. 1-2) is DISMISSED without prejudice; and

 5        3. The Clerk of Court is directed to close the case.

 6   DATED: March 25, 2021

 7

 8

 9
                                                   Troy L. Nunley
10                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
